H. T. Kellogg, J. (dissenting):
This case is governed by the language of subdivision 7, section 15 of the Workmen’s Compensation Law, which reads as follows: “The insurance carrier shall pay to the State Treasurer for every case of injury causing death in which there are no persons entitled to compensation the sum of one hundred dollars.” The association in the same sentence of the expression “ there are no persons ” with the expression “ causing death,” the one containing a verb in the present tense and the other a verb in the form of a present participle,’ is significant. It leads inevitably to the conclusion that the moment for determining whether “ there are ” persons entitled to compensation is synchronous with that moment when death follows the “.injury causing” it, and the “case of injury causing death ” springs into being. If the Legislature had intended that the absence of “ persons entitled to compensation ” was to be determined by the failure of any such persons to file claims it would have employed, instead of “ there are,” the future tense of the same or some other verb, such as “ shall be ” or “ shall prove to be.” In any event there is no word used in the subdivision which furnishes any ground upon which a relationship between the present of “ there are ” and the moment when the year ends for filing claims can be established. Reading that portion of the subdivision under consideration to mean “ in which there shall prove to be no persons entitled to compensation ” the end of the period during which possible claims might be filed would not arrive until the lives of possible claimants had terminated. Claims filed after the year period is ended are entirely valid unless the defense of the Statute of Limitations is affirmatively raised by the insurance carrier. (Workmen’s Compensation Law, § 28.) It is said that the insurer will always raise the defense, so that for all intents and purposes claims not filed within a year are dead. The premises of this argument are not well laid. The amount payable to a claimant in a particular case might by ready calculation be determined in advance at a less sum than the sum of $1,000 now payable to the State Treasurer under subdivisions 7 and 8 of section 15. In such case an insurance carrier would never raise the objection of the Statute of Limitations. Again, a deceased employee might *436be killed by the negligence of a third party, in which case an- insurer might reimburse itself for any moneys paid to a claimant under an award. For that reason an insurer would find it advantageous not to raise the bar of the statute. The Industrial Commission found in this case that the deceased left a mother him surviving, but that she had not filed a claim for compensation, although one year had elapsed from the date of the death of the deceased. If at the time of the accident she were dependent upon deceased for her support, then she was, in my judgment, a person “ entitled to compensation.” As there was no proof that she was not dependent, it seems to me that the condition precedent upon which an award to the State Treasurer depends has not been fulfilled and that the award should not have been granted.
I favor a reversal.
Award affirmed.